DETAILED ACTION

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
Regarding claims 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30, and 35-38, the applicant argued, “…in Chen, UE selects one CB transmission opportunity (e.g., one radio resource block 48) from the multiple CB transmission opportunities, to transmit CB uplink data, and pilot tones are inserted in certain location within radio resource block 48 for channel estimation for the decoding of data tones. Therefore, in Chen, UE selects one radio resource block 48 (rather than multiple radio resource blocks) for transmitting CB uplink data…[Features A] of claim 1, the pilot of the first uplink shared channel is generated based on the basic frequency domain unit (the first frequency domain resource includes multiple basic frequency domain units) and the first frequency domain resource for transmitting the first uplink shared channel and the pilot…one of ordinary skill in the art would not interpret one radio resource block for transmitting CB uplink data in Chen as both of “first frequency domain resource” and “basic frequency domain unit”…Chen does not refer to basic frequency domain unit (the first frequency domain resource includes multiple basic frequency domain unit), generating a pilot of a first uplink shared channel based on the basic frequency domain unit and a first frequency domain resource for transmitting the first uplink shared channel and the pilot…” on pages 13-17 and 20.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant has argued that Chen does not teach [Features A] because “the first frequency domain resource includes multiple basic frequency domain unit”. However, no limitation in [Features A] includes this recitation. Rather [Features B] and [Features C] recite substantially similar limitations. As such, the examiner has shown how 3GPP and Rui teach these limitations. Therefore, the combination of references renders the claimed limitations obvious.
In ¶¶26, 37-38, and 40 and figure 7 Chen clearly teaches receiving a first downlink control channel which carries scheduling information of a first uplink shared channel (¶¶37-38; figure 7: receive CB grant via PDCCH, the CB grant granting/allocating radio resources/subframe) and determining, based on the scheduling information carried on the first downlink control channel, a first frequency domain resource for transmitting the first uplink shared channel (¶¶26 and 40; figure 7: once UE receives CB grant, UE can transmit uplink data on CB-PUSCH using one of the CB opportunities based on the CB grant); generating a pilot of the first uplink shared channel based on the first frequency domain resource and a basic frequency domain unit (¶26: generate pilot for CB uplink transmission according to allocated CB uplink transmission opportunities (first frequency domain resource) and OFDMA where data is transmitted via radio resource blocks (basic frequency domain unit)); and transmitting the first uplink shared channel and the pilot on the first frequency domain resource (¶¶26 and 40; figure 7: UE transmits CB-PUSCH and pilot on the allocated CB uplink transmission opportunity).
The claims recite the broad language “first frequency domain resource” and “basic frequency domain unit”. The examiner has shown how Chen’s CB uplink transmission opportunities and radio resource blocks teach the broad language in [Features A]. The applicant uses Chen’s specific embodiment in ¶27 to argue that that the examiner’s mapping is equivalent to mapping “first frequency 
¶¶26 and 40 make it very clear that Chen’s CB transmission opportunities are in the CB-PUSCH. Therefore, the frequency domain resource for transmitting the first uplink shared channel and the pilot are in the CB-PUSCH. As such, Chen’s generation of a pilot of the CB-PUSCH is based on the resource blocks (basic frequency domain unit) and CB uplink transmission opportunities (first frequency domain resource) for transmitting the CB-PUSCH and the pilot.
Regarding claims 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30, and 35-38, the applicant argued, “…3GPP does not disclose or teach the foregoing [Features B] of claim 1...SGPP at most mentions about a method known in the art to perform different cyclic shifts on a basic sequence to obtain different sequences, and length of the obtained sequence is the same as a length of the basic sequence…SGPP does not refer to the concept of dividing a first frequency domain resource into multiple basic frequency domain units…SGPP does not refer to basic frequency domain unit (the first frequency domain resource includes multiple basic frequency domain unit), generating a pilot of a first uplink shared channel based on the basic frequency domain unit and a first frequency domain resource for transmitting the first uplink shared channel and the pilot…” on pages 13-14, 18, and 20.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “dividing a first frequency domain resource into multiple basic frequency domain units”) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant’s arguments in italics more closely resemble [Features A] than [Features B]. The examiner used Chen to teach [Features A]. The applicant has not provided clear arguments against 3GPP teaches [Features B]. However, since [Features B] further limit [Features A] the examiner will provide further response regarding 3GPP teaches [Features B].
In §§5.5.1, 5.5.1.4, 5.5.2.1.1, and 5.5.2.1.2 3GPP clearly teaches generating a basic pilot for each of basic frequency domain units included in the first frequency domain resource independently according to a pilot length corresponding to the each basic frequency domain unit (§§5.5.1 and 5.5.1.4: independently generate base sequence for each slot according to the pilot length requiring sequence hopping resulting in a unique base sequence being generated for each basic frequency domain unit/slot), performing a cyclic shift on each basic pilot corresponding to the each basic frequency domain unit in the first frequency domain resource to obtain a pilot corresponding to the each basic frequency domain unit in the first frequency domain resource (§5.5.2.1.1: perform cyclic shift on each DMRS base sequence corresponding to each basic frequency domain unit/slot to obtain a DMRS for PUSCH for each basic frequency domain unit/slot), and mapping each pilot to the each basic frequency domain unit in the first frequency domain resource for a transmission (§§5.5.1.4, 5.5.2.1.1, and 5.5.2.1.2: mapping each obtained DMRS to each respective basic frequency domain unit/slot for PUSCH transmission).

Regarding claims 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30, and 35-38, the applicant argued, “…Each carrier of the carrier aggregation in Rui reuses design of a single carrier, and cannot be regards as basic frequency domain unit of claim 1…the first frequency domain resource in claim 1 only occurs on one CC, and will not span multiple CCs…Rui does not refer to basic frequency domain unit (the first frequency domain resource includes multiple basic frequency domain unit), generating a pilot of a first uplink shared channel based on the basic frequency domain unit and a first frequency domain resource for transmitting the first uplink shared channel and the pilot…” on pages 13-14 and 18-20.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the first frequency domain resource in claim 1 only occurs on one CC, and will not span multiple CCs”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant’s arguments in italics more closely resemble [Features A] than [Features C]. The examiner used Chen to teach [Features A]. The applicant has not provided clear arguments against 3GPP teaches [Features C]. However, since [Features C] further limit [Features A] the examiner will provide further response regarding 3GPP teaches [Features C].
In page 103, col 2 Rui clearly teaches generating a basic pilot according to a pilot length corresponding to the basic frequency domain unit, wherein the first frequency domain resource includes multiple basic frequency domain units (page 103; col 2: generate same base sequence according to same sequence length for each CC), performing a cyclic shift on the basic pilot to obtain a pilot, and mapping the pilot to each of the basic frequency domain units included in the first frequency domain resource for a transmission (page 103; col 2: perform cyclic shift on the base sequence and map the result to each CC for transmission).
As such, Rui teaches generating same base sequence according to a same sequence length corresponding to the CC, wherein the PUSCH CA includes multiple CCs, perform the same CS on the basic sequence to obtain a sequence, and mapping the result to each CC included in the PUSCH CA for transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469